Citation Nr: 1003257	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
bladder, to include as secondary to service-connected 
prostate cancer.

2.  Entitlement to service connection for venostasis with 
venostasis ulcerations of the bilateral lower extremities, to 
include as secondary to service-connected diabetes mellitus 
and service-connected prostate cancer.

3.  Entitlement to service connection for a kidney 
disability, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for multiple tubular 
adenomas and lower gastrointestinal bleed, status post 
polypectomy, to include as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for a liver disability.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In a December 2006 written statement, the Veteran requested 
that he be scheduled for a personal hearing before a Decision 
Review Officer.  His representative withdrew this request on 
his behalf in March 2007.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran did not exhibit carcinoma of the bladder in 
service or within one year of separation from service; such 
disability is not etiologically related to any injury or 
disease during the Veteran's active service, and such 
disability is not causally related to or aggravated by any 
service-connected disability.

2.  The Veteran did not exhibit venostasis with venostasis 
ulcerations of the bilateral lower extremities in service; 
such disability is not etiologically related to any injury or 
disease during the Veteran's active service, and such 
disability is not causally related to or aggravated by any 
service-connected disability.

3.  The Veteran did not exhibit a kidney disability in 
service; kidney stones were not exhibited within one year of 
separation from service; a kidney disability is not 
etiologically related to any injury or disease during the 
Veteran's active service, and a kidney disability is not 
causally related to or aggravated by any service-connected 
disability.

4.  The Veteran did not exhibit tubular adenomas and lower 
gastrointestinal bleed in service; such disability is not 
etiologically related to any injury or disease during the 
Veteran's active service, and such disability is not causally 
related to or aggravated by any service-connected disability.

5.  The Veteran did not exhibit a liver disability in service 
and such disability is not otherwise shown to be associated 
with his active duty.


CONCLUSIONS OF LAW

1.  Carcinoma of the bladder was not incurred in or 
aggravated by active service, may not be presumed to have 
been caused or aggravated by active service, and was not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Venostasis with venostasis ulcerations of the bilateral 
lower extremities was not incurred in or aggravated by active 
service and was not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A kidney disability was not incurred in or aggravated by 
active service, kidney stones may not be presumed to have 
been caused or aggravated by active service, and a kidney 
disability was not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

4.  Tubular adenomas and lower gastrointestinal bleed were 
not incurred in or aggravated by active service and were not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.  A liver disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in June 2006 in 
which the RO advised the appellant of the evidence needed to 
substantiate his service connection claims.  An April 2006 
letter provided this information with regard to his kidney 
disability, liver disability, and leg ulceration claims.  The 
appellant was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  These 
letters further advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and his 
identified private medical records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The RO arranged for the Veteran to undergo a VA examination 
in connection with his bladder cancer claim in October 2006.  
The VA examiner was asked to determine which of the Veteran's 
symptoms are related to his prostate cancer, which symptoms 
are related to his bladder cancer, and whether the bladder 
cancer is a primary cancer or a metastatic condition from the 
prostate cancer.  The Board finds that the resulting 
examination report is considered adequate for the purpose of 
determining the bladder cancer claim decided herein.  This 
report reflects that the examiner reviewed the claims folder, 
including relevant in-service and post-service treatment 
records, and that the examiner is a physician who is 
qualified to review the evidence of record and provide the 
requested medical opinion.  During the examination, the 
examiner elicited from the Veteran his history of complaints 
and symptoms, and provided clinical findings detailing the 
results of this examination.  For these reasons, the Board 
concludes that the October 2006 examination report in this 
case provides an adequate basis for a decision.

The Board notes that the Veteran has not been provided a VA 
examination for the claims of entitlement to service 
connection for venostasis with venostasis ulcerations of the 
bilateral lower extremities, a kidney disability, tubular 
adenomas and lower gastrointestinal bleed, and a liver 
disability.  However, the Board finds that examinations are 
not necessary to decide these claims.   With respect to the 
claim involving venostasis with venostasis ulcerations of the 
bilateral lower extremities, the competent evidence of record 
reflects that this disability was caused by right heart 
failure.  There is no competent medical evidence of record to 
suggest that this disability was caused or aggravated by the 
Veteran's military service, his diabetes mellitus, or his 
prostate cancer.  Likewise, renal insufficiency and 
gastrointestinal bleeding are noted to be secondary to the 
Veteran's use of non-steroidal anti-inflammatory drugs 
(NSAIDs), and there is no competent evidence suggesting a 
relationship between either disability and diabetes mellitus.  
Finally, there is no competent evidence of record suggesting 
that the Veteran has a current disability of the liver, and 
he has not identified any recurring symptoms that he believes 
to be manifestations of such disability, which makes an 
examination unnecessary.  

With respect to the Veteran's own opinion on these disorders, 
the Board recognizes that there are instances in which lay 
testimony can satisfy the requirements of McLendon.  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder.  However, as a lay 
person, he is not competent to offer an opinion on complex 
medical questions, such as determining the underlying 
etiology of his claimed venostasis with venostasis 
ulcerations of the bilateral lower extremities, kidney 
disability, or tubular adenomas and lower gastrointestinal 
bleed.  Therefore, this is not a case in which the Veteran's 
beliefs alone can serve to satisfy the requirements of 
McLendon.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

In short, the evidence of record provides sufficient 
information to adequately evaluate the claim, and the 
criteria for obtaining a VA examination or opinion are not 
met.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

Service connection may also be granted for chronic 
disabilities, such as hypertension and malignant tumors, if 
such is shown to have been manifested to a compensable degree 
within one year after the Veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A.  Carcinoma of the Bladder

The Veteran has claimed entitlement to service connection for 
carcinoma of the bladder, which he essentially claims was 
incurred secondary to his service-connected prostate cancer.  
The Board will therefore first consider whether secondary 
service connection is warranted.  

Records reflect that the Veteran was diagnosed with bladder 
cancer in December 2005, while prostate cancer was diagnosed 
in February 2006 following a radical cystoprostatectomy, 
bilateral pelvic lymph node dissection, and ileal neobladder 
construction.  The Veteran was granted service connection for 
prostate cancer effective March 2006.  Thus, the issue in 
this case is whether there is a relationship between the 
Veteran's service-connected prostate cancer and his carcinoma 
of the bladder.

There is only one medical opinion of record that addresses 
the question of whether there is an etiological relationship 
between the Veteran's carcinoma of the bladder and his 
prostate cancer.  This opinion appears in the October 2006 VA 
examination report.  This record diagnoses status post 
cystoprostatectomy, high-grade transitional cell cancer of 
the bladder with intramural extension, and prostatic 
adenocarcinoma.  The examiner opined that the Veteran's 
bladder cancer is a primary cancer and is not caused by or a 
result of a metastatic condition from his prostate cancer.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds that the October 2006 VA examination report 
is the most probative evidence with respect to the etiology 
question.  The Board notes that the examination in this case 
was conducted by a physician who is qualified through 
education, training, or experience to provide competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly 
reviewed the medical evidence of record, which includes 
numerous private medical records discussing his surgery and 
treatment for bladder cancer, with the purpose of determining 
whether the Veteran's bladder cancer could have metastasized 
from the prostate.  His examination report discusses the 
Veteran's pertinent medical history as contained in these 
medical records and as reported by the Veteran himself during 
the examination.  For these reasons, the Board finds that the 
October 2006 VA examination report presents probative 
evidence to the question at hand.  

Furthermore, the Board notes that there is no contradictory 
etiology opinion of record from a competent medical 
professional.  With respect to the Veteran's own opinion, the 
Board recognizes that there are instances in which lay 
testimony can provide probative evidence in medical matters.  
As discussed above, a lay person may be competent to offer 
testimony on certain medical matters, such as describing 
symptoms observable to the naked eye, or even diagnosing 
simple conditions such as a dislocated shoulder.  However, as 
a lay person, he is not competent to offer an opinion on 
complex medical questions, such as determining that his 
carcinoma of the bladder had metastasized from his prostate.  
Therefore, this is not a case in which the Veteran's beliefs 
alone can serve to establish any association between his 
bladder cancer and his prostate cancer.  See Jandreau, supra.  
Service connection for bladder cancer as secondary to 
prostate cancer must be denied.

Having determined that secondary service connection cannot be 
granted, the Board will next turn to whether service 
connection may be granted on a direct or presumptive basis.  
First, the Board notes that the Veteran's service treatment 
records do not contain any indication that he ever complained 
of or was treated for symptoms related to carcinoma of the 
bladder during service.  Specifically, the Veteran's 
genitourinary system was noted to be clinically normal on his 
September 1965 pre-induction examination report and his 
September 1967 separation examination report.  The Veteran 
reported no history of or current frequent or painful 
urination or blood in urine on his September 1965 pre-
induction medical history report and his September 1967 
separation medical history report.  There is otherwise no 
notation of symptoms or complaints of a disability of the 
bladder in the service treatment records or in medical 
records from the year following the Veteran's separation from 
service.  

As noted above, the Veteran was not diagnosed with carcinoma 
of the bladder until December 2005, approximately 38 years 
following his separation from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Veteran does not contend, 
and the medical records do not reflect, that his bladder 
cancer developed much earlier than 2005.  Furthermore, there 
is no competent medical opinion of record linking the 
Veteran's carcinoma of the bladder with his military service, 
to include herbicide exposure,   Therefore, in the absence of 
competent medical evidence of carcinoma of the bladder in 
service or within one year of separation from service, 
service connection on direct and presumptive bases must be 
denied.

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for carcinoma of the bladder, either on a direct, 
secondary, or presumptive basis.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Venostasis with Venostasis Ulcerations of the Bilateral 
Lower Extremities

The Veteran has also claimed entitlement to service 
connection for venostasis with venostasis ulcerations of the 
bilateral lower extremities.  He essentially contends that 
this disability was incurred secondary to service-connected 
diabetes mellitus and service-connected prostate cancer.  
With respect to the latter claim, a January 2009 written 
statement from the Veteran's representative asserts that the 
Veteran's incontinence status following his prostate cancer 
caused irritation and skin breakdown that, coupled with poor 
circulation, caused the ulcerations to his lower extremities.

The Board notes that the Veteran's service treatment records 
do not contain any indication that he ever complained of or 
was treated for symptoms related to venostasis during 
service.  Specifically, the Veteran's vascular system, feet, 
and lower extremities were noted to be clinically normal on 
his September 1965 pre-induction examination report and his 
September 1967 separation examination report.  The Veteran 
reported no pertinent medical history, including no foot 
disability, on his September 1965 pre-induction medical 
history report and his September 1967 separation medical 
history report.  There is otherwise no notation of symptoms 
or complaints related to venostasis with venostasis 
ulcerations of the bilateral lower extremities in the service 
treatment records.  

A July 2001 record from his treating physician estimates that 
the Veteran developed bad venous stasis ulcers bilaterally on 
both sides, left worse than right, approximately three years 
earlier.  A February 2006 record lists the Veteran as being 
status post debridement procedures in May 1998 for chronic 
venous stasis ulcers of the bilateral feet.  This estimate is 
not contradicted elsewhere in the record, either in the 
medical records on file or by the Veteran himself.  As noted 
above, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson.  In the case at hand, approximately 30 years passed 
following the Veteran's separation from service and the 
development of his venostasis.  

No medical opinion of record links the Veteran's venostasis 
with venostasis ulcerations of the bilateral lower 
extremities to his military service or to a service-connected 
disability such as diabetes mellitus or prostate cancer.  The 
Board notes that diabetes mellitus was diagnosed in 
approximately March 2001, while the Veteran's prostate cancer 
was found in February 2006, approximately three years and 
eight years respectively following his venostasis diagnosis.  
Rather, a December 2000 private physician's record notes an 
impression of stasis dermatitis due to right heart failure.  
There is no contradictory medical opinion of record.  The 
Veteran has not been service-connected for heart failure.  
Hypertension was diagnosed in March 2006, eight years 
following his venostasis diagnosis, and the medical records 
do not suggest that the Veteran's hypertension aggravated his 
venostasis or ulcerations of the lower extremities.  

The Board further notes that this disability is not suggested 
by the medical evidence of record to be connected to his 
incontinence, as the venostasis is noted to have preceded the 
incontinence by eight years.  Moreover, the October 2006 VA 
examination report concludes that the incontinence is due to 
the February 2006 surgical resection of the Veteran's non-
service-connected bladder cancer, not his service-connected 
prostate cancer.  Thus, even if a relationship had been found 
between the incontinence and the venostasis with ulcerations 
of the lower extremities, service connection must be denied 
because the incontinence itself has not been service-
connected and is not a symptom of a service-connected 
disability.

In short, the Board finds that the preponderance of the 
evidence is against granting entitlement to service 
connection for venostasis with venostasis ulcerations of the 
bilateral lower extremities, on both direct and secondary 
bases.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert, supra.  Accordingly, the claim must be 
denied.



C.  Kidney Disability

The Veteran has also claimed entitlement to service 
connection for a kidney disability, which he essentially 
claims is secondary to his service-connected diabetes 
mellitus.  

Initially, the Board notes that both the September 1965 pre-
induction examination report and the September 1967 
separation examination report reflect that the Veteran's 
genitourinary system was clinically normal.  The Veteran 
reported no history of or current symptoms such as kidney 
stones suggestive of a kidney disability on his September 
1965 pre-induction medical history report and his September 
1967 separation medical history report.  The Veteran's 
service treatment records reflect that he never complained of 
or sought treatment for symptoms associated with a kidney 
disability during service.  Post-service medical records do 
not reflect that the Veteran had kidney stones within one 
year of his separation from service.

The earliest post-service medical evidence of a potential 
kidney disability appears in an April 2003 private medical 
record noting that the Veteran's NSAIDs may adversely affect 
his renal function.  Records from November 2005 and December 
2005 note a history of chronic renal insufficiency on NSAIDs 
and further state that the Veteran's creatinine had 
normalized following his removal from NSAIDs.  Subsequent 
records from February 2006 and April 2006 note that the 
Veteran had a history of renal insufficiency due to NSAIDs.  
A May 2006 record states that the Veteran had a history of 
acute renal insufficiency related to hypotension, resolved.  
While the evidence suggests that the Veteran was taking 
NSAIDs for various service-connected and non-service-
connected conditions, the Board notes that this disability 
had resolved by the time the Veteran brought his service 
connection claim in March 2006 and has not reasserted itself 
since March 2006.  Therefore, chronic renal insufficiency is 
not classified as a current disability, and service 
connection cannot be granted.  

An ultrasound record from earlier in March 2006 notes 
cortical thinning in the kidneys, while subsequent testing 
revealed acute renal insufficiency associated with low blood 
pressure after surgery, most likely representing acute 
tubular necrosis.  While it is not entirely clear whether the 
surgery being referred to involved the Veteran's prostate, 
this disability is characterized as acute rather than 
chronic.  There is no indication that this condition did not 
resolve or that it was subsequently recharacterized as a 
chronic condition.  

A November 2006 CT scan notes cysts in the kidneys, but these 
are characterized these as benign and simple.  This report 
also notes dilation of the collecting system, pelvis, and 
ureter of the left kidney, but does not diagnose any current, 
chronic disability.  In any event, no competent medical 
evidence of record indicates that these findings were caused 
by the Veteran's service-connected diabetes mellitus.  

The only opinion of record that links a current kidney 
disability to his diabetes mellitus comes from the Veteran 
himself.  However, as a lay person, the Veteran is not 
competent to offer an opinion on complex medical questions, 
such as diagnosing a current kidney disability and relating 
that disability to his diabetes mellitus.  Therefore, this is 
not a case in which the Veteran's beliefs alone can serve to 
establish any association between his bladder cancer and his 
prostate cancer.  See Jandreau, supra.  

Consequently, the Board finds that the preponderance of the 
evidence is against granting service connection for a kidney 
disability, including on a direct basis, on a presumptive 
basis, or as secondary to service-connected diabetes 
mellitus.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.  Accordingly, the claim must be denied.

D.  Multiple Tubular Adenomas and Lower Gastrointestinal 
Bleed, Status Post Polypectomy

The Veteran has also claimed entitlement to service 
connection for multiple tubular adenomas and lower 
gastrointestinal bleed, status post polypectomy.  He 
essentially claims that this disability was incurred 
secondary to service-connected diabetes mellitus.

As noted above, the Veteran's genitourinary system was found 
to be clinically normal during his September 1965 pre-
induction and September 1967 separation examinations.  There 
is no indication that he complained of or sought treatment 
for symptoms of tubular adenomas or lower gastrointestinal 
bleed in service.  There is no competent medical evidence of 
record establishing that the Veteran's tubular adenomas or 
lower gastrointestinal bleed are directly related to his 
military service, and he has not alleged otherwise.  The 
lower gastrointestinal bleeding occurred following an October 
2005 colonoscopy to remove multiple tubular adenomas.  These 
adenomas were noted in a February 2006 private medical record 
to have been benign.  There is no indication that these 
adenomas had been present since the Veteran's separation from 
service approximately 36 years earlier, and there is no 
indication that the Veteran had gastrointestinal bleeding 
prior to the October 2005 colonoscopy.  

As with the kidney claim, the Veteran's medical records also 
indicate that the lower gastrointestinal bleeding may have 
been caused by his use of NSAIDs.  According to an October 
2005 medical record, the Veteran described having bright red 
blood in his rectum.  He stated that he had experienced this 
for over a year and had never had it evaluated.  He stated 
that it occurs occasionally and intermittently and that he 
thinks it may be related to taking anti-inflammatory 
medications because he felt that this occurs more often when 
he takes anti-inflammatory medications such as Advil.

The Veteran was hospitalized in November 2005 due to large 
amounts of bleeding from his rectum, and his hemoglobin was 
stabilized with five units of packed red blood cells.  He was 
told to avoid all NSAIDs, and it was noted that he had 
experienced no further bleeding.  A December 2005 record 
notes that the Veteran suffered a postpolypectomy bleeding 
that was most likely secondary to taking a large number of 
NSAIDs.  It was noted that the Veteran has had no further 
bleeding.

There is no competent medical evidence linking the multiple 
tubular adenomas with lower gastrointestinal bleeding to his 
diabetes mellitus.  The medical records clearly establish 
that the lower gastrointestinal bleeding occurred following 
his colonoscopy and as a result of his NSAID use.  The 
records do not suggest that the Veteran's service-connected 
diabetes mellitus either caused or aggravated the multiple 
tubular adenomas or the lower gastrointestinal bleeding. 

As with the above claims, the only etiology opinion of record 
comes from the Veteran himself.  However, as noted above, the 
Veteran is a lay person who is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking multiple tubular adenomas or lower 
gastrointestinal bleeding to diabetes mellitus.  See 
Jandreau, supra.  Therefore, this is not a case in which the 
appellant's lay beliefs alone can serve to establish any 
association between the disability at issue and the Veteran's 
diabetes mellitus.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Consequently, the Board finds that the preponderance of the 
evidence is against granting service connection for multiple 
tubular adenomas and lower gastrointestinal bleed, status 
post polypectomy, including as secondary to service-connected 
diabetes mellitus.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.  Accordingly, the claim must be denied.

E.  Liver Disability

The Veteran has also claimed entitlement to service 
connection for a liver disability, which he essentially 
contends was caused by his military service.

This claim must be denied based on the lack of a current 
liver disability.  CT scans of the Veteran's abdomen and 
pelvis from December 2005 and November 2006 reflect that his 
liver is normal.  No liver disability is diagnosed in any of 
the remaining medical records on file, and the Veteran has 
not asserted the existence of medical records diagnosing a 
current liver disability.  As a lay person, the Veteran is 
not considered competent to diagnose a current liver 
condition.  In addition, in his statements in support of 
claim, the Veteran has not explained what symptomatology or 
manifestations, if any, he believes support his belief that 
he has a disability of a liver.  Without a currently 
diagnosed disability, service connection for a liver 
disability may not be granted.  See Brammer, supra.

Accordingly, the claim of entitlement to service connection 
for a liver disability is denied.  In making this decision, 
the Board has considered the benefit-of-the-doubt- doctrine, 
but it does not apply, because the preponderance of the 
evidence is against the claim.  Gilbert, supra.; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for carcinoma of the 
bladder, to include as secondary to service-connected 
prostate cancer, is denied.

Entitlement to service connection for venostasis with 
venostasis ulcerations of the bilateral lower extremities, to 
include as secondary to service-connected diabetes mellitus 
and service-connected prostate cancer, is denied.

Entitlement to service connection for a kidney disability, to 
include as secondary to service-connected diabetes mellitus, 
is denied.

Entitlement to service connection for multiple tubular 
adenomas and lower gastrointestinal bleed, status post 
polypectomy, to include as secondary to service-connected 
diabetes mellitus, is denied.

Entitlement to service connection for a liver disability is 
denied.




REMAND

Finally, the Veteran has claimed entitlement to service 
connection for hypertension.  The Veteran has essentially 
claimed that this disability was incurred secondary to 
service-connected diabetes mellitus.  

As noted above, the VA must provide a VA medical examination 
where there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See McLendon, supra.  The Court in McLendon 
observed that the third prong, which requires an indication 
that the claimant's disability or symptoms 'may be' 
associated with the established event, is a low threshold.  
Id. at 83.  

The Board notes that the Veteran's medical records indicate 
that his hypertension was diagnosed in April 2001, 
approximately one month following his diagnosis with diabetes 
mellitus.  While there is some question as to whether the 
Veteran's hypertension has resolved, a medical record from 
April 2006, approximately one month following his raising of 
the claim, notes an impression of hypertension, not 
adequately controlled.  This record helps establish the first 
McLendon element.  Because the Veteran is service-connected 
for diabetes mellitus, the Board finds that the second 
McLendon element is satisfied.  

The proximity of the diagnoses of hypertension and diabetes 
mellitus is sufficient to satisfy the low threshold of the 
third McLendon element.  However, there is insufficient 
evidence to decide this claim, as there is no competent 
medical opinion of record with respect to whether the 
Veteran's hypertension was caused or aggravated by his 
service-connected diabetes mellitus.  Therefore, before this 
claim may be properly decided, a remand for a VA examination 
and an etiology opinion is required.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to clarify the nature and 
etiology of his hypertension.  The claims 
folders must be thoroughly reviewed by the 
examiner in connection with the 
examination, and a complete history should 
be elicited directly from the Veteran.  
Review of the claims folder should be 
indicated in the examination report.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All 
findings should be reported in detail.  

The examiner should determine whether the 
Veteran may be currently diagnosed with 
hypertension or whether he has had 
hypertension at any point since March 
2006.  If such a diagnosis may be made, 
the VA examiner should express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any such disability was incurred or 
aggravated as a result of the Veteran's 
military service, or caused or aggravated 
by any of the Veteran's service-connected 
disabilities, to include diabetes 
mellitus.  The rationale for all opinions 
expressed should be explained.  

2.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


